B.F. Fuller and his wife, Flora, live in Paris, Texas. On the 23rd day of September, 1889, B.F. Fuller was notified, through telegram from D.L. Murray, of Phœnix, Arizona, of *Page 217 
the death at that place of his son, D.B. Fuller, a man 25 or 26 years old, and married. This sad information he conveyed to his wife, the mother of the deceased, and they talked over the course they would pursue. Mrs. Fuller insisted that the body of their son should be brought to their home at Paris, Texas, for burial, and this was agreed upon.B.F. Fuller telegraphed to T.A. Fuller, another son, at Decatur, Texas, asking him if he could go to Phœnix, Arizona, and received a reply that he could and would start immediately. He then telegraphed to D.L. Murray to have the body embalmed and await the arrival of his son, T.A. Fuller.
T.A. Fuller, in response to the request of his father, went to Phœnix, Arizona, arriving there September 26, 1889, to look after the affairs of his deceased brother and bring his body to Paris for burial. He found the body embalmed, and he bought a metallic case and box to enclose it. He arranged with appellant to ship the remains to Paris. He pointed out to appellant's agent upon a map the route he desired the body to be shipped, as follows: Phœnix to Maricopa, thence over the Southern Pacific to El Paso, Texas, and from thence to Fort Worth over the Texas  Pacific Railway, and from Fort Worth by the main line of the Texas 
Pacific to Dallas, and thence over the Santa Fe to Paris, or by the Transcontinental from Fort Worth to Paris. He told the agent that the deceased was his brother; that he would accompany the remains, and wanted to get through as quick as possible. The route as pointed out was agreed upon between him and the agent, and he notified the agent that he would buy a ticket for himself by that route. After the talk was had about the route, the purchase of the ticket, etc., herein above detailed, he paid to the agent the express charges, amounting to $91.40, and the agent gave him a receipt for the corpse, which he accepted, but did not read. He instructed the agent to make out the receipt in the name of B.F. Fuller, and consign the corpse to B.F. Fuller, Paris, Texas. The receipt is as follows:
"Express charges do not include duties nor custom house expenses, which must be guaranteed by shipper.
         "FREIGHT RECEIPT WELLS, FARGO  CO.'S EXPRESS.
"Value $__________. Read the conditions of this receipt.
"PHOENIX, ARIZONA, September 27, 1889. "Office, State of__________.
"Received from B.F. Fuller corpse, valued at __________, addressed B.F. Fuller, Paris, Texas, which we undertake to forward to the point nearest destination reached by this company on these conditions, namely: That Wells, Fargo  Co. shall not be held liable for loss or damage except as forwarders only, within their own line of communication, nor for any loss or damage by fire or casualties of navigation and inland transportation *Page 218 
(unless specially insured and so noted herein); nor for such as can be referred to the acts of God, the restraint of government, riot, insurrection, piracy, or the hazard of war; nor for default, neglect, or mishap on the part of any connecting or intermediate line, individual, corporation, or association to whom the said property may be transferred for further transmission; nor for an amount exceeding $50 on any shipment unless its true value is herein stated; nor for any amount on goods not properly packed and addressed; nor on fragile fabrics, unless plainly marked as such; nor on articles consisting of or contained in glass. That in respect to C.O.D. goods, if delivery can not be made in sixty days after consignment, this company may at its option return the same to consignor, who shall pay transportation thereon both ways. The liability of this company on said goods pending such action, and while in its custody, to be that of a warehouseman only. And it is further stipulated, that Wells, Fargo  Co. shall not be liable under this contract for any claim whatsoever unless presented in writing within sixty days from the date hereof; and that these provisions shall extend to and enure to the benefit of each individual, corporation, or association to whom the above specified property may be transferred and entrusted in order to reach its destination. The party accepting this receipt thereby agrees to its conditions.
"For the Company, C.W. GREENLEAF.
"Not negotiable. Charges paid, $91.40."
Nothing was said to the agent of appellant in regard to Mrs. Flora Fuller, either as to her relation to deceased, or existence even; and the express agent did not know that the deceased had a living mother.
The way bill which accompanied the corpse read, "From Phœnix, Arizona, to Paris, Texas; Wells, Fargo  Co.'s Express." If it had been intended by the agent to be shipped from El Paso by the Texas  Pacific to Fort Worth, the way bill should have read, "B.F. Fuller, Paris, Texas, care of Pacific Express Company, El Paso, Texas."
T.A. Fuller left Phœnix at 12 o'clock m. September 27, and accompanied the remains to El Paso. He could not get a ticket through to Fort Worth at Phœnix, but did purchase one at Maricopa.
When he arrived at El Paso he had his trunks put off, and while standing on the platform he saw the corpse being handled; the express matter was being transferred to the Galveston, Harrisburg San Antonio Railway. He made inquiry as to whether the train to which the corpse was being transferred was going to San Antonio or Fort Worth; he was replied to in a snappish manner, that it went south to San Antonio and that the corpse went with it. He then told the person in charge that he could not permit it to go that way, or to be removed out of the car; that it must go by the Texas  Pacific route. Some man standing on the platform *Page 219 
between the two cars said, take it over the Texas  Pacific track; this was in presence of appellant's agents. The person having the express matter transferred told him to see the local agent, a couple of hundred feet away, and get the corpse transferred; that it was only six or eight minutes before the train would leave for San Antonio. He went to the local transfer agent, Mr. Roll; demanded that the corpse be taken by the Texas Pacific route; stated to him that the company had agreed to ship by that route. The agent said that he would go and see what he could do, and did go away, and returning, said that he could not transfer it to the Texas  Pacific. He told the agent the importance of expedition, that the body had been dead then five days, and insisted that it go the Texas  Pacific route. The agent told him that the body would get to Paris Monday, September 30, almost as soon as if it went over the Texas  Pacific route; that there would not be over twelve hours difference, and by a map showed the route the corpse would take. While they were talking, the Galveston, Harrisburg  San Antonio train pulled out, taking the corpse. He telegraphed his father that he would arrive with the remains Monday via Dallas; he then thought he would meet the corpse at Dallas and accompany it to Paris, Texas. He, however, went to Fort Worth, and there made inquiry of one of appellant's agents about the location of the corpse at that time, and, gaining no information, stayed over there that night and left next morning for Paris, arriving in Paris about 3 o'clock p.m. At Fort Worth he telegraphed his father that the corpse had gone by the southern route, and to have agent at Paris to ascertain when it would arrive; the father went to the agent, but got no satisfactory information from him. This information was received by the father Monday morning, and in a short time afterwards conveyed to his wife.
Had the corpse gone by the Texas  Pacific route, it would have reached Paris at the same time T.A. Fuller did, namely Monday evening at 3 o'clock. The corpse was shipped over the Galveston, Harrisburg  San Antonio route by San Antonio, about 600 miles further than the Texas  Pacific route, consuming about twenty-seven hours more time than would have been required by the Texas  Pacific route, and arrived at Paris Tuesday evening about sundown.
The father and mother were expecting the corpse to arrive Monday evening, and preparation had been made for elaborate funeral services and a christian burial. The corpse failing to arrive at the expected hour, the funeral arrangements were necessarily abandoned, and the deceased had to be buried after nightfall, with a brief and simple form of funeral service and comparatively few in attendance. The family had an extensive circle of friends and acquaintances, was of high social standing, and they desired and intended that the son should be buried in a manner in keeping with their social position. This laudable desire and purpose *Page 220 
could not be carried out on account of the delay in the arrival of the corpse, and the fact that it could not longer be kept out of the ground, it being in a state decomposition.
When T.A. Fuller arrived at Paris, he informed his father and mother of the circumstances of his separation from the corpse at El Paso, and that it had been carried around by the southern route by San Antonio, and was unable to tell them where it was at that time, or when it would arrive. A number of telegrams were sent, endeavoring to locate the corpse, but no definite information was obtained until about two hours before its arrival.
The father and mother suffered great distress and anguish of mind on account of the manner in which they were forced to bury their son; and they suffered great grief and anxiety on account of the separation of the body from T.A. Fuller at El Paso, and their inability to locate it up to two hours before its arrival; it almost prostrated Mrs. Fuller. The undisputed evidence showed that appellant's "lines of communication" reached Paris, Texas, via the southern route by San Antonio on the Galveston, Harrisburg  San Antonio Railway; but that the Pacific Express Company operated its line from El Paso to Paris via the Texas 
Pacific Railway to Fort Worth, and from there to Paris. Appellant did not operate its line over the Texas  Pacific Railway. The reason the agent of appellant at El Paso did not transfer the corpse to the Texas  Pacific Railway route, when it was demanded by T.A. Fuller, was because he did not have authority to do so under the way bill accompanying the shipment; the shipment from El Paso was made in accordance with the way bill.
T.A. Fuller expended $365 in the following items: Paid the undertaker, $50; casket, and box to enclose same, $75; paid other things in preparing corpse for shipment, $12.75; railway fare from Fort Worth to Phœnix, $42; personal expenses, $10; for telegrams prior to making contract, $10; personal expenses at Phœnix, $2.50; paid for attention to corpse, $5; paid express charges for shipping corpse, $91.40; total expenses to time of shipment in relation to the corpse, $298.65.
The balance of $365 was paid out after the shipment, and was for travelling and personal expenses on his return trip, including telegrams along the route.B.F. Fuller paid out $1 in telegraphing to locate the corpse.
Opinion. — This case was affirmed by the Court of Civil Appeals of the Second District, a rehearing granted, and then transferred to this court. We are not advised of the grounds upon which the court granted the motion for rehearing.
There are three questions raised by assignments of error, which we deem of controlling importance in the case and necessary for decision.
1. Can the appellee recover for the mental suffering of his wife? *Page 221 
2. Was the evidence admissible which tended to prove that verbal direction was given by the shipper to the carrier fixing the route of shipment, and such route agreed to by the carrier?
3. What was the privilege and responsibility of the carrier in regard to the route of shipment?
These questions correctly answered, we think, will solve all the legal difficulties in the case, and render the consideration of other points raised unnecessary.
We will consider them in the order stated:
1. The contract with the express company for the shipment of the remains of Dixey Fuller was made by T.A. Fuller, in the name of his father, the appellee, to whom the remains were consigned at Paris, Texas. Mrs. Fuller was in no way named in the contract; her relation to the deceased, even her existence, was in no way disclosed to the carrier; therefore her mental anguish and suffering could not have been reasonably in the contemplation of the express company as a probable consequence of a breach of the contract. In suits for damages based upon breach of contract, recovery may be had for such injuries only as may reasonably have been contemplated as a probable result of such breach by the party sought to be charged. That the mental suffering of the wife is not a proper element of damages in cases of this character, when she is not a known party to the contract, and is not disclosed as a beneficiary of it, we think is fully settled by our Supreme Court. Tel. Co. v. Kirkpatrick, 76 Tex. 217; Tel. Co. v. Carter, 85 Tex. 580. It was error, therefore, to admit any testimony as to the mental suffering of Mrs. Fuller.
2. Upon the payment of the express charges by T.A. Fuller, the agent of the company executed and delivered a receipt or bill of lading to him, the material part of which is as follows: "Received of B.F. Fuller corpse, valued at __________, addressed to B.F. Fuller, Paris, Texas, which we undertake to forward to the point nearest destination reached by this company, on these conditions, namely: Wells, Fargo  Company shall not be held liable for loss or damages, except as forwarders only within their own line of communication." The undertaking of the company was to forward "to the point nearest destination reached by the company." The undisputed evidence is, that the company operated its line to Paris, Texas; therefore, the obligation was identically the same as it would have been had the contract read, "we undertake to forward to the point of destination," viz., Paris, Texas. There is no language in the contract which fixes the route of shipment. The clause limiting the liability of the company to that of "forwarders only within their own line of communication" was inserted in the contract for an entirely different purpose. It merely limits the liability of the company to injuries occurring on the line operated by it, and does not confine the shipment to its own line. It is a privilege and right of the shipper to route his shipments; if *Page 222 
he fails to exercise this right, then the law fixes the right in the carrier, with certain imposed restrictions or limitations. In a contract of shipment which fails in express terms to provide the route, the right of the carrier to choose the route is, by force of law, impressed upon and becomes a part of the contract as effectually as if expressed therein.
The receipt given by the express company purports to state the terms upon which the shipment was made, and though signed only by the carrier, when accepted by the shipper he became a party to it, bound by its terms. Hutch. on Carr., secs. 120, 122. It contains all the necessary elements of a shipping contract, and under well established principles it must be treated as the final agreement of the parties, into which all parol negotiations and understandings were merged, and by its terms the duties and liabilities of the parties thereto must be determined. "Resort can not be had to prior or contemporaneous parol negotiations or agreements to vary its terms." And this rule applies not only to its express provisions, but to the legal import of the contract — the further provisions which the law makes for the parties, such as the right of the carrier to route the shipment when the contract in its express terms is silent upon that point. Hutch. on Carr., secs. 126b, 127; Law of Bills of Lading (Porter), secs. 64, 65, and cases cited; Arnold v. Jones, 26 Tex. 335; The Delaware, 14 Wall., 579; White v. Ashton, 51 N.Y. 283; Creery v. Holley, 14 Wend., 26.
In the Delaware case, supra, it was held, that a clean bill of lading, that is to say, a bill of lading which is silent as to the place of stowage, embraces an implied obligation that the goods are to be stowed under deck, the custom or usage being impressed upon the contract and becoming a part thereof. This being so, parol evidence of an agreement that the goods were to be placed on deck was inadmissible, because its effect was to vary or contradict the terms of the written contract.
In the case of White v. Ashton, supra, the defendants contracted to transport a quantity of barley for plaintiff from Albany to New York, to be delivered in good order, "the dangers of seas alone excepted." The bill of lading was silent as to the route. There were two customary or usual routes — one the inside, or canal route; the other the outside, or ocean route. The defendants took the latter, and the barley was injured by the peril of the seas. In an action to recover damages, plaintiffs offered to prove, in substance, that before signing the bill of lading, that with the design of effecting insurance, and knowing that it was necessary for the parties to designate a route, the defendant agreed to transport the barley by the inside route, and relying on said agreement, he caused the barley to be insured by that route, and in consequence of the taking of the other route he lost the insurance and suffered the damages claimed. It was held, that by the contract defendants had the choice of routes, and it was not competent to vary or contradict it by parol. It was error for the *Page 223 
court to admit the testimony of T.A. Fuller to the effect that he directed the express agent to ship the corpse from El Paso by the Texas  Pacific Railway to Fort Worth, and from that point direct to Paris, and that the agent agreed to do so.
3. In contracts of shipment which are silent in their express terms as to the matter of route, as before stated, the carrier has the right to choose the route; but this must be understood with the qualification that this selection must be made with due regard to the rights of the other parties concerned. The carrier must, at its peril, select a usual and reasonably safe and direct route. It can not arbitrarily select a known unsafe route, except at the risk of incurring liability for negligence. Express Co. v. Kountze, 8 Wall., 342; Transportation Co. v. Kahn, 76 Ill. 520. Neither can it arbitrarily choose a long, inexpeditious route, without assuming the risk of delay incident to the choice. Snow v. Railway, 109 Ind. 425; Hutch. on Carr., secs. 312, 313. The rule seems to be, that the carrier, in the exercise of this right, must use such care in relation to the shipment as an ordinarily prudent person would use under similar circumstances. The character of the goods shipped, whether perishable or not, the apparent object to be subserved by the shipment, and all the surrounding circumstances throwing light upon the shipment, must be considered by the carrier in the exercise of the right of routing, and if it fails to use that degree of care which an ordinarily prudent person would use under like conditions, it is held responsible for damages proximately resulting from its negligence in the selection of the route. Express companies transport their freight usually upon railways and other public carriers which they do not own or control; and in some instances particular express companies have been cut off from the most direct and expeditious routes by railways refusing them accommodations or discriminating against them in charges. But since the enactment of what is known as the "equal facility statute" by the Twentieth Legislature, railways in Texas are compelled, under heavy penalty, to afford equal facilities to all express companies without discrimination in charges, and express companies have the privilege of transporting their express matter over any and all railway routes in the State. Sayles' Civ. Stats., art. 4255a. With these facilities furnished them for transportation under laws of the State, if an express company, in exercising its right of routing when the shipper has failed to do so, chooses a long or inexpeditious railway route, when there is a direct and speedy line which it may use, and when the circumstances surrounding the shipment indicate that delay will be damaging, it should be held liable for any damage proximately resulting from the additional time consumed in the journey.
The action of the express company in taking the corpse around by the southern route is simply a question of negligence, and it should have been *Page 224 
submitted to the jury as such. We think the charge of the court in this case failed to present the case in this light to the jury, and is subject to the objection urged against the fifth paragraph of the charge.
For the errors pointed out in this opinion, the cause is reversed and remanded.
Reversed and remanded.